Citation Nr: 1110791	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of service connection for chloracne (to include as due to herbicide exposure). 

2. Entitlement to service connection for a skin disability (to include chloracne and acne vulgaris).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
	


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to October 1969 and from September 1972 to December 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied the Veteran's claim of service connection for chloracne.    At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709.  That period has lapsed; no additional evidence was received.

Although the RO implicitly reopened the Veteran's claim by addressing the matter on its merits in the March 2007 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the issue accordingly.

The matter of service connection for a skin disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 




FINDINGS OF FACT

1.  In an unappealed May 1983 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's claim of service connection for chloracne on the basis that the Veteran did not have a current disability (diagnosis of chloracne).  

2.  Evidence received since the May 1983 rating decision includes a VA outpatient treatment record diagnosing chloracne; relates to the unestablished fact necessary to substantiate the claim of service connection for chloracne; and raises a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1983 rating decision, in which the AOJ denied service connection for chloracne, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

2. New and material evidence has been received and the claim of service connection for chloracne may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants in full the portion of the claim that is addressed, there is no reason to belabor the impact of the VCAA on this matter as any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence of record at the time of the May 1983 rating decision included: the Veteran's service treatment records which are silent for complaints, findings, treatment, or diagnosis relating to chloracne; a May 1980 VA outpatient treatment record noting a reported history of skin lesions for 11 years and a diagnosis of acne vulgaris; and a report of May 1983 VA examination diagnosing acne vulgaris.

Pertinent evidence received since the May 1983 rating decision includes: a report of November 2006 VA examination diagnosing chloracne of the face and anterior/posterior thorax.  

As service connection for chloracne was previously denied based on a finding that the Veteran did not have the claimed disability (diagnosis of chloracne), for evidence to be new and material in this matter, it must be evidence not of record in May 1983 that relates to that unestablished fact (i.e. it must establish a current disability of chloracne).  As the additional evidence received since May 1983 includes a report of November 2006 VA examination that provides the Veteran with a diagnosis of chloracne, it relates to the unestablished fact necessary to substantiate the claim of service connection for chloracne, and raises a reasonable possibility that the claim will be substantiated.  Accordingly, the additional evidence received is both new and material, and the claim of service connection for chloracne may be reopened.


ORDER

The appeal to reopen a claim of service connection for a skin disability (to include chloracne) is granted only to the extent of reopening the claim.  


REMAND

Regarding service connection for a skin disability on de novo review, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.   

The Veteran had two skin complaints in service, was discharged in 1973, and was diagnosed with acne vulgaris in May 1980, reporting a history of skin lesions for 11 years prior.  On November 2006 VA examination he was diagnosed with chloracne; however, an etiological opinion was not offered.  These facts lead the Board to the conclusion that VA must provide the Veteran a VA examination which includes a medical opinion addressing the etiology of any diagnosed skin disease or residuals of skin disease.  The examiner should identify all skin disease from which the Veteran suffers now or has suffered since he filed his claim in January 2006 and provide an opinion as to whether such had onset during his active service or are etiologically related to that service (to include presumed exposure to herbicide).  
 
The Board notes that governing regulation provides that if a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted chloracne or other acneform disease consistent with chloracne within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The absence of applicability of a presumption does not preclude establishing service connection on a direct basis, including due to exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by a dermatologist.  The Veteran's claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

a. Identify any and all skin disease or residuals of skin disease that the Veteran has had at any time since he filed his claim in January 2006.  

b. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the identified skin diseases or residuals of skin diseases, that the Veteran has had at any time since he filed his claim in January 2006, had onset during or are etiologically related to his active service; based on other than due to exposure to Agent Orange.  The examiner must provide a rationale for any opinion rendered.  

c. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the identified skin diseases or residuals of skin disease, that the Veteran has had at any time since he filed his claim in January 2006, were caused by exposure to Agent Orange during service.  In rendering this opinion, the examiner is to take as fact that the Veteran was exposed to Agent Orange during his active service in Vietnam from August 1968 to October 1969.  The examiner must provide a rationale for any opinion rendered.  In that regard, the rationale must consider the facts of the case and the examiner must explain why he or she finds any referred to medical research persuasive.  A rationale that consists solely of that fact that a "Veterans and Agent Orange Update" determination listing of the disease in a category, or VA's regulations that do not allow for the presumption of service connection, is not an adequate rationale.  


2.  Then re-adjudicate the issue of entitlement to service connection for a skin disability, to include chloracne and acne vulgaris.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


